Citation Nr: 0734624	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-17 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for lumbar strain, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to May 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In connection with his appeal the veteran testified at a 
video conference hearing in March 2007, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2007).  A transcript 
of the hearing is associated with the claims file.  


REMAND

At the March 2007 hearing before the Board, the veteran and 
his representative raised the issues of entitlement to 
service connection for disability of the cervical spine and 
degenerative disc disease of the thoracolumbar spine, and 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.  These matters are 
inextricably intertwined with the issue currently on appeal 
and should be addressed by the originating agency before the 
Board decides this appeal.

In addition, the veteran alleged that since his most recent 
VA examination of his spine in October 2004, his low back 
disability has increased in severity.  Therefore, the Board 
has determined that the veteran should be afforded another VA 
examination.

The Board is also of the opinion that further development to 
obtain potentially pertinent evidence is in order.  In this 
regard, the Board notes that the veteran stated at the 
hearing that he has been receiving Social Security 
Administration (SSA) disability benefits since December 2001.  
He indicated that this disability award was based, in part, 
upon his back disability.  The record does not reflect that 
development to obtain potentially relevant evidence in the 
possession of the SSA has been undertaken.  In addition, the 
veteran's representative referred to VA and private medical 
treatment that the veteran has undergone recently.  He 
testified to having received injections for back pain in 
Richmond, Virginia in approximately March 2006.  He also 
discussed having undergone medical treatment at a VA facility 
in Bedford, Pennsylvania (although, the nearest VA Medical 
Center is actually in Altoona, Pennsylvania).  These ongoing 
medical records should also be obtained.  

Finally, the Board notes that the veteran has not been 
provided with the notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007) with respect to 
the effective-date element of his claim.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007) and notice that he should 
submit any pertinent evidence in his 
possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In particular, 
it should attempt to obtain records of 
medical treatment at VA facilities in 
Richmond, Virginia and Altoona, 
Pennsylvania.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

3.  The RO or the AMC should obtain from 
the SSA the records pertinent to the 
veteran's award of Social Security 
disability benefits, including the 
administrative decision and all records 
upon which the decision was based.

4.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination to determine the current 
degree of severity of his service-
connected lumbar strain and the extent 
and etiology of the disc disease of his 
thoracolumbar spine.  The claims folder 
must be made available to and reviewed by 
the examiner.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible, the examiner 
should assess the degree of severity of 
any pain.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the low back.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should specifically identify 
any evidence of neuropathy due to the low 
back disability, to include reflex 
changes, characteristic pain, and muscle 
spasm.  If muscle spasm or guarding is 
present, the examiner should state 
whether it is severe enough to result in 
an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  Any 
functional impairment of the lower 
extremities due to the disc disease 
should be identified, and the examiner 
should assess the frequency and duration 
of any episodes of intervertebral disc 
syndrome disability, and in particular 
should assess the frequency and duration 
of any episodes of acute signs and 
symptoms of intervertebral disc syndrome 
that require bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should also provide an 
opinion as to whether there is a 50 
percent or better probability that the 
degenerative disc disease of the 
veteran's thoracolumbar spine is 
etiologically related to his active 
service or was caused or permanently 
worsened by his service-connected lumbar 
strain.  To the extent possible, the 
examiner should distinguish the 
manifestations of the service-connected 
low back disability from any non service-
connected low back disability.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
must also be provided.

5.  The RO or the AMC should also 
undertake all indicated development in 
response to the veteran's claims for 
service connection for cervical spine 
disability and disc disease of the 
thoracolumbar spine, and his claim for a 
total rating based on unemployability due 
to service-connected disabilities, as 
well as any additional development it 
determines is warranted with respect to 
the issue on appeal.

6.  Then, the RO or the AMC should 
adjudicate the veteran's claims for 
service connection cervical spine 
disability and disc disease of the 
thoracolumbar spine and inform him of his 
appellate rights with respect to these 
decisions.  

7.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case, and 
they should be provided an appropriate 
period of time for response.

8.  If the claim for a total rating based 
on unemployability due to service-
connected disabilities has not been 
rendered moot, it should also be 
adjudicated and the veteran should be 
informed of his appellate rights with 
respect to this decision.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



